Citation Nr: 1436805	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-40 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, lower left extremity, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy, lower right extremity, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy, upper left extremity, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy, upper right extremity, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for a kidney disorder, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to November 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2011, the RO granted the pending claim for entitlement to service connection for congestive heart failure, effective date March 2008.  This constitutes a full grant of the benefit sought and this issue is no longer on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system as well as the Virtual; VA electronic claims system.  Accordingly, any future consideration of the Veteran's case should be applied to these electronic records.  


FINDINGS OF FACT

1.  The Veteran's private and VA treatment records confirm current diagnoses of and receives regular treatment for peripheral neuropathy, hypertension, and renal failure.
2.  The October 2010 VA examiner and the Veteran's private physician stated that peripheral neuropathy was a complication of diabetes and that the symptoms were consistent with the type of neuropathy caused by diabetes.  

3.  The evidence indicates that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities is caused or aggravated by his service-connected diabetes mellitus 

4.  The July 2008 and October 2010 VA examiners and the Veteran's private physician determined that the Veteran's kidney disorder was worsened or increased by his service-connected diabetes.  

5.  The evidence indicates that the Veteran's kidney disorder is caused or aggravated by his service-connected diabetes mellitus.

6.  The Veteran's private physician has submitted a statement indicating that the Veteran's hypertension is affected by his now service-connected kidney disorder.  

7.  Resolving doubt in the Veteran's favor, the Board accepts that the Veteran's hypertension is at least as likely as not aggravated by his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the bilateral upper and lower extremities are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for a kidney disorder are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.

3.  Resolving doubt in favor of the appellant, the criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310.



ORDER

Entitlement to service connection for peripheral neuropathy, lower left extremity, is granted.

Entitlement to service connection for peripheral neuropathy, lower right extremity, is granted.

Entitlement to service connection for peripheral neuropathy, upper left extremity, is granted.

Entitlement to service connection for peripheral neuropathy, upper right extremity, is granted.

Entitlement to service connection for a kidney disorder is granted.

Entitlement to service connection for hypertension is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


